Case: 2:15-cv-02737-EAS-KAJ Doc #: 163 Filed: 12/19/18 Page: 1 of 5 PAGEID #: 20575

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

MIAMI VALLEY FAIR HOUSING
CENTER, INC., et al,

Case No. 2:15-cv-2737
Plaintiffs, CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly Jolson

¥.

PREFERRED REAL ESTATE
INVESTMENTS, LLC, et ai,

Defendants.
JUDGMENT OF DISMISSAL

The claims of Plaintiffs Miami Valley Fair Housing Center, Inc. and Central Ohio Fair
Housing Association (collectively, “Plaintiffs”) against Defendants Preferred Real Estate
Investments, Inc., Preferred Real Estate Investments, LLC, Preferred Real Estate Investments II,
LLC, Andover Park LLC, Andover Park II, LLC, Taylor House LLC, Palmer Square LLC, Clifton
Park LLC, and Alexander Square LLC (collectively, “Preferred Defendants”)', are hereby resolved
as follows:

WHEREAS, on August 19, 2015, Plaintiffs brought a lawsuit alleging the Preferred
Defendants have engaged in a pattern and practice of discrimination against people with
disabilities by designing and/or constructing multifamily dwellings and common- and public-use
areas associated with those dwellings in such a manner as to deny people with disabilities full
access to, and the use of, these facilities in violation of the Fair Housing Amendments Act
(“FHAA”), 42 U.S.C. §§ 3604(9(1), (f)(2), and (f)(3)(C) at Andover Park, Taylor House, Palmer

Square, Clifton Park and Alexander Square (the “Properties”).

 

' The Plaintiffs and Preferred Defendants are referred to collectively as Parties and any one of those Parties as Party.
Case: 2:15-cv-02737-EAS-KAJ Doc #: 163 Filed: 12/19/18 Page: 2 of 5 PAGEID #: 20576

WHEREAS, the Preferred Defendants deny that they have violated the FHAA or have
engaged in any pattern or practice of discriminatory conduct.

Pursuant to the agreement of the Parties, the Parties state, acknowledge and are irrevocably
bound as follows:

1. The Preferred Defendants developed and constructed the Properties by retaining
architects and civil engineers licensed by the State of Ohio. These state licensed professionals
created building plans for the construction of the Properties.

2. Upon the completion of the building plans, the Preferred Defendants submitted the
building plans to the City of Columbus (“City”).

3. For each of the Properties, the City issued a building permit stating that, in part, the
building was designed “in compliance with... ANSI A117.1.”

4. Once the Preferred Defendants obtained building permits based upon the City-
approved building plans, subcontractors began constructing the Properties. During construction,
City inspectors periodically inspected the as-built conditions of the Properties throughout the

different stages of construction to ensure that the Properties were being constructed in accordance

with the approved plans.

5. Upon completion of construction, the City conducted a final inspection of the
Properties. Once approval was achieved, the City issued a certificate of occupancy stating, in part,
that the as-built construction was built in “compliance with... ANSI Al17.1.”

6. Plaintiffs sought to ensure equal opportunity for all people with disabilities;

promote equal housing opportunities for people with disabilities; to aid home seekers with
Case: 2:15-cv-02737-EAS-KAJ Doc #: 163 Filed: 12/19/18 Page: 3 of 5 PAGEID #: 20577

disabilities and housing industry groups; provide assistance to disabled victims of
discrimination through investigation and litigation of FHAA violations; and eliminate housing
inequities for all people with disabilities through enforcement actions.

7. The interests of anyone injured and/or damaged due to alleged violations of the
FHAA at the Properties are aligned with the Plaintiffs, and Plaintiffs’ interests are aligned with,
include, and overlap with the public interest in fair housing as defined, interpreted, and used in
Spann v. Colonial Village, Inc. 899 F.2d 24, 31 (D.C. Cir. 1990), As such, at all times during the
litigation, Plaintiffs have been acting as private attorneys general in a representative capacity for
people who have been injured and/or damaged by alleged violations of the FHAA by the Preferred
Defendants at the Properties directly identified in the First Amended Complaint and indirectly
identified in the relief sought by the First Amended Complaint.

8. The Preferred Defendants have denied, and continue to deny, the allegations in the
First Amended Complaint, contending that the Properties are reasonably accessible to ail disabled
persons. In fact, in addition to each of the Properties completing the building plan and construction
inspection process, the Preferred Defendants retained accessibility consultant Paul Sheriff who
expressed an opinion that the Properties were reasonably accessible to disabled persons.

9. To the extent there were deficiencies in compliance with federal, state, or local laws
at the Properties, which the Preferred Defendants deny, the Preferred Defendants deny there was
any intent to avoid the requirements of federal, state, or local laws and at the time of resolution
Plaintiffs did not anticipate pursuing punitive damages claims against the Preferred Defendants.

10. Plaintiffs and the Preferred Defendants engaged nationally-known accessibility

consultants with experience in addressing accessibility issues.
Case: 2:15-cv-02737-EAS-KAJ Doc #: 163 Filed: 12/19/18 Page: 4 of 5 PAGEID #: 20578

11. The Plaintiffs and Preferred Defendants engaged in arm’s length negotiations over
accessibility regarding the Properties. The Preferred Defendants, although under no obligation to
do so, may make improvements to the Properties to further enhance the accessibility of the
Properties.

12. Plaintiffs and Defendants have fully and finally resolved this matter, and so hereby
stipulate to this Judgment of Dismissal in order to fully and finally resolve the claims raised, or
claims that could have been raised, in this litigation.

13. This Order shall be deemed as resolving, once and for all, each and every claim,
matter and issue that Plaintiffs alleged, or Plaintiffs could have alleged (including but not limited
to the FHAA, Americans with Disabilities Act and any similar federal, state or local accessibility
law), in the First Amended Complaint or any other pleading in this action. Accordingly, res
judicata and collateral estoppel shall apply to each and every such claim, matter and issue so that
Plaintiffs, both directly and indirectly, are forever barred from litigating such claims, matters and
issues.

14. Any further legal or administrative action of any kind, except for the enforcement
of this Order, instituted by Plaintiffs and/or any individual or entity arising from, based upon, or
connected with the alleged failure to design and/or construct the Properties in compliance with the
FHAA would be moot.

IT IS HEREBY ORDERED, ADJUDGED AND DECREED by and between Plaintiffs
and the Preferred Defendants that the above-facts are incorporated into this Order; and that
pursuant to Rule 41(a) the above-captioned litigation is hereby dismissed with prejudice with the
5 Parties bearing their own fees and costs. The Parties agree and the Court so Orders that the United

States District Court for the Southern District of Ohio shall retain jurisdiction with respect to any
Case: 2:15-cv-02737-EAS-KAJ Doc #: 163 Filed: 12/19/18 Page: 5 of 5 PAGEID #: 20579

dispute between the Parties arising from this Order or any agreement between the Parties and the
Parties hereby submit to the jurisdiction of the United States District Court for the Southern District

of Ohio.

13-A-LOIS S\_.

DATE epMuSD A. SARGUS, JR.
CHIEF UNITED STATED DISTRICT JUDGE
